UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7203



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RIGOBERTO ROBUSTIANO CARRANDI,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge; Paul Trevor Sharp, Magistrate Judge. (CR-90-
185)


Submitted:   November 5, 1998          Decided:     November 23, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rigoberto Robustiano Carrandi, Appellant Pro Se. Harry L. Hobgood,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rigoberto Carrandi appeals from the district court’s order

denying his post-judgment motion requesting a copy of his trial

transcript at the government’s expense. The district court denied

the motion because Appellant did not show a particularized need for

the transcript. See 28 U.S.C. § 753(f) (1994). We have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, we affirm the district court’s order. United States v.

Carrandi, CR-90-185 (M.D.N.C. July 23, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2